Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 1/19/2021. As directed, claims 1-3 and 5-6 were amended. Accordingly, claims 1-6 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 6, Examiner deems a control method for an electrically driven vehicle including a motor configured to supply the vehicle with a braking force or a driving force corresponding to an accelerator operation amount, the control method being for controlling the braking force when the accelerator operation amount is less than a predetermined value and controlling the driving force when the accelerator operation amount is the predetermined value or more, the control method comprising: calculating a torque target value at which the motor is caused to output a braking torque or a driving torque corresponding to the accelerator operation amount; estimating a disturbance torque acting on the motor as a resistance corresponding to a road surface gradient; performing a correction to remove the disturbance torque from the torque target value; controlling the motor in accordance with the torque target value subjected to the correction; and reducing a correction amount in the correction on a downhill road only when the accelerator operation amount is less than the predetermined value and a vehicle speed is larger than a predetermined vehicle speed, to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include a control method for controlling braking and acceleration of  correction amount (to exclude a disturbance torque corresponding to a road gradient) is reduced only when, on a downhill road, the accelerator operation amount is less than the predetermined value and the vehicle speed is greater than a predetermined vehicle speed. 
Claims 2-5 ultimately depend on allowable claim 1, and are deemed allowable at least by virtue of their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669